Per Curiam,
The findings of fact by the learned auditor were all based upon sufficient evidence, and were followed by correct legal conclusions. We have not been convinced that there is any error in his well considered report, which was properly approved by the court below. In dismissing these cross appeals nothing more need be said, unless it be to add that when W. P. Beeber was called as a witness generally by those now objecting to his competency, they made him a competent witness for either side for all purposes: Seip v. Storch, 52 Pa. 210; Bennett v. Williams, 57 Pa. 404.
Decree affirmed and appeals dismissed at the costs of the respective appellants.